United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                      March 18, 2009

                                          Before

                            FRANK H. EASTERBROOK, Chief Judge

                            DIANE S. SYKES, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

Nos. 08‐1067 & 08‐1689

LINDQUIST FORD, INC., STEVEN                       Appeal from the 
LINDQUIST, and CRAIG MILLER,                       United States District Court for the 
           Plaintiffs‐Appellees,                   Western District of Wisconsin.

       v.                                          No. 07 C 12

MIDDLETON MOTORS, INC.,                            Barbara B. Crabb,  
         Defendant‐Appellant.                      Chief Judge.


                                        O R D E R

       The petition for panel rehearing is DENIED.

      The slip opinion released on February 25, 2009, in this matter is AMENDED as
follows:

       The last sentence of footnote 4 on p. 18 of the slip opinion (“There is no need for a
presumption where, as here, there is direct and circumstantial evidence about
Lindquist’s expectation of payment.”) is DELETED.  The following is INSERTED in its
place:

       There is no need for a presumption where there is direct or circumstantial
       evidence about expectation of payment; applying a presumption in such a case is
       not only unnecessary but inappropriate.  Here, there is both direct and
       circumstantial evidence about Lindquist’s expectation of payment, and therefore
       no presumption applies.